UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1554



LANCE E. RUCK; ROBERT A. CUSHING, JR.,

                                             Creditors - Appellants,

          and


KENNETH R. SMOOT,

                                                            Creditor,

          versus


LYNN LEWIS TAVENNER, Trustee,

                                                 Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:05-cv-00482-JRS; BK-98-39531-DOT)


Submitted:   July 26, 2006                 Decided:   August 10, 2006


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lance E. Ruck, Robert A. Cushing, Jr., Appellants Pro Se.
Christopher Abram Jones, LECLAIR RYAN, P.C., Richmond, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Lance E. Ruck and Robert A. Cushing, Jr., seek to appeal

the district court’s order affirming the bankruptcy court’s order

denying their motion for payment of administrative expenses.                    We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.”          Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

March 30, 2006.        The notice of appeal was filed on May 4, 2006.

Because Ruck and Cushing failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented     in   the

materials     before    the    court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED


                                       - 3 -